Citation Nr: 1242097	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  06-31 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD. 

2.  Entitlement to service connection for hepatitis C. 

3.  Entitlement to service connection for a skin disability, to include as secondary to exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1969 to December 1971, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD, and denied the Veteran's claims of service connection for hepatitis C and a skin disability.  This matter was remanded in September 2009, and then in March 2010, the Board reopened the Veteran's PTSD claim and remanded the remaining issues for further development. 

In November 2009, the Veteran testified at a video conference hearing over which the undersigned presided.  A transcript of that hearing is of record.
 
As a final preliminary matter, the Board notes that the Veteran submitted a June 2011 letter in which he indicated that he no longer wanted to be represented by Disabled American Veterans (DAV).  He further indicated that his new attorney would contact the Board.  Then, in December 2011, DAV sent an Appellant's Post-Remand Brief to the Board.  The Board has never received notice from an attorney indicating representation and the DAV still is the representative of record.  Nevertheless, VA attempted to contact the Veteran in order to obtain clarification.  Unfortunately, the October 2012 letter that was sent to the Veteran's last known address of record was returned as undeliverable. 

The Court has held that VA may rely on the "last known address shown of record." See Thompson v. Brown, 8 Vet. App. 169, 175 (1995).  The burden is on the appellant to keep VA apprised of his or her whereabouts; if he or she does not do so, there is no burden on the part of the VA to "turn up heaven and earth to find [the 
appellant]."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  In Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994), the United States Court of Appeals for Veterans Claims (Court) noted that VA is required only to mail notice to the latest address of record in order for the presumption of regularity to attach.  In addition, according to VA regulation, notification for VA purposes is written notice sent to the claimant's last address of record.  38 C.F.R. § 3.1(q).  It is not the fault of VA that the Veteran has failed time and again to provide a valid address where his mail can be delivered.  The duty to assist is not a one-way street. See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the Veteran, not a duty to prove his claim while the Veteran remains passive); accord Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Thus, the Board finds that all appropriate notice has been sent to his last known address of record and the Board will proceed with a decision on the merits.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to service connection for a skin disability, to include as secondary to exposure to herbicide agents, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the Veteran has a current diagnosis of PTSD that is related to witnessing an event that involved a threat to the physical integrity of the Veteran and others, and the Veteran's response to the event involved a psychological state of fear, helplessness, or horror.  

2.  The evidence of record fails to demonstrate a causal relationship between the Veteran's hepatitis C and his active service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for an acquired psychiatric disorder, diagnosed as PTSD, have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2012).

2.  The criteria for the establishment of service connection for hepatitis C are not met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 5103, 5103A (West 2002 & Supp. 2012)), and implemented at 38 C.F.R. § 3.159 (2012), amended VA's duty to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant about the information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (2012).  This notice is to be provided prior to the 
initial decision on a claim for VA benefits.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006). 

In this appeal, an October 2004 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and that he should send the information describing additional evidence or the evidence itself to the VA.  Additionally, a March 2006 letter informed him how disability ratings and effective dates are assigned, as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated in August 2007 and May 2012 Supplemental Statements of the Case.  See Mayfield v. Nicholson, 20 Vet. App. at 543 ; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect). 

The Board is not aware of the existence of additional relevant evidence that VA has not sought.  The service treatment records, VA medical records, and statements and testimony from the Veteran have been associated with the record.  In March 2010, the Board remanded this issues for further development; specifically, in order for the Veteran to be afforded VA examinations.  The Veteran was afforded those VA examinations in September 2010.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet.App. 268 (1998); Dyment v. West, 13 Vet.App. 141, 146-47 (1999).  The Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal.  The Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issue on appeal, and that VA has satisfied the duty to assist. 



Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2012).

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2012).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

PTSD

According to 38 C.F.R. § 3.304(f) (2012), service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with § 4.125(a) (i.e., DSM-IV); (2) a link, established by medical evidence, between current PTSD symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  

With regard to the third PTSD criterion, prior to July 13, 2010, evidence of a stressor in service, the evidence necessary to establish that the claimed stressor actually occurred varied depending on whether it could be determined that the Veteran "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).  If the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

Prior to July 13, 2010, where, conversely, a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone would not be sufficient to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, in these situations, the record must contain service records or other corroborative evidence that substantiates or verifies his statements as to the occurrence of the claimed stressor. See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Previously, a medical opinion diagnosing PTSD after the fact did not suffice to verify the occurrence of the claimed in-service stressor.  See Moreau, 9 Vet. App. at 395-96; Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

VA recently amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor where the following requirements are satisfied.  First, the Veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3)).  Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the Veteran's service.  Id.

The Veteran has alleged that he has developed PTSD as a result of his experiences while serving in Vietnam during the Vietnam War.  Specifically, he has reported witnessing and experiencing coming under fire on three separate occasions as well as seeing a dead body hanging on a meat hook while performing his duties.  

Service treatment records show that upon enlistment there were no psychiatric complaints noted, and the Veteran was clinically evaluated as psychiatrically "normal."  Upon separation, there were no psychiatric symptoms noted and clinical psychiatric evaluation was normal.  While there are no service treatment records which show complaints of, symptoms of, or diagnoses of any psychiatric disability, personnel records show that the Veteran had significant behavioral issues by the end of his military service and was ultimately discharged.  

Various VA outpatient treatment records show that the Veteran has been seen on numerous occasions with psychiatric complaints and have received various diagnoses which include PTSD, major depressive disorder, anxiety reaction, polysubstance abuse, and substance-induced mood disorder with psychosis.  

The Veteran was afforded a VA examination in September 2010.  At the examination, he reported that he was exposed to significant combat during the year that he served in Vietnam.  He reported that he was recruited to work as a detective, which he did, and that it was here that he experienced the most upsetting event, which was seeing an individual hanging dead on a large meat hook.  The examiner noted that he found no documentation supporting/opposing these assertions in the context of reviewing the Veteran's claims file.  Following a thorough examination of the Veteran, the examiner diagnosed the Veteran with PTSD, mood disorder, not otherwise specified, and polysubstance dependence.  

The examiner indicated that the Veteran presented as an exceedingly complex case, with symptoms and history difficult to interpret.  He had longstanding and severe functional problems stemming in part, but not entirely, from substance abuse issues which dated back to his time in service.  He had multiple psychiatric hospitalizations, extensive outpatient treatment, legal difficulties which included incarceration, and functional problems.  The examiner stated that the Veteran appeared to meet the required criteria for a diagnosis of PTSD (a condition with which he had been diagnosed at VA for many years).  He indicated that it was plausible, or in his judgment, entirely likely, that the Veteran was exposed to some degree of combat trauma while in Vietnam, and that this combat exposure facilitated the development of PTSD related symptoms.  The examiner further indicated that the PTSD, which was very possible, as likely as not related to his military service, contributed partially to his functional difficulties through influencing the way that he would engage in relationships through contributing to increased anxiety.  The examiner also found that the Veteran had serious and chronic substance abuse problems which were not explained by his PTSD, but were problems in their own right.  These problems had contributed appreciably to the Veteran's functional difficulties as have the Veteran's personality related problems.  

After reviewing the evidence of record, the Board finds that, after resolving all reasonable doubt in favor of the Veteran, service connection for PTSD is warranted.  Pursuant to the recently amended 38 C.F.R. § 3.304(f)(3), the Veteran experienced, witnessed, or had been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and his response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  This has been established by the Veteran's lay testimony that he experienced incoming fire on multiple occasions and saw a dead body hanging from a meat hook.  That same testimony was given to the September 2010 VA examiner who found that the Veteran was experiencing PTSD symptoms as a result of those incidents.  Moreover, the September 2010 VA examiner confirmed that the claimed stressor was adequate to support a diagnosis of PTSD, and that his symptoms were related to the claimed stressor.  Finally, the record contains no clear and convincing evidence to the contrary, and the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  Id.

The Board finds the opinion of the September 2010 VA examiner probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 
There is no evidence of record to rebut the opinion in support of the Veteran's claim or otherwise diminish its probative weight.

Although the Board is not required to accept medical authority supporting a claim, VA must provide reasons for rejecting that evidence and, more importantly, must provide a medical basis other than its own unsubstantiated conclusions in support of a determination.  Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here, because the Board finds the September 2010 VA examiner's opinion to be the most probative, the Board finds that the evidence supports the Veteran's claim of service connection for PTSD.
Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). 

Thus, following a full review of the record, and giving the Veteran the benefit of the doubt, the Board concludes that service connection for PTSD is warranted.

Hepatitis C

The Veteran has alleged that he has developed hepatitis C as a result of his active  service.  Specifically, during his November 2009 hearing, he testified that he contracted hepatitis C when he received immunizations during active service.

In light of the Veteran's contention, the Board has carefully reviewed the Veteran's immunization records for his periods of active duty and although the record evidence shows that the Veteran was administered immunizations throughout his active service, there is no indication that he experienced any complications or reported any concerns with respect to the administration of the immunizations.  Additionally, service treatment records are void of any complaints, symptoms of, or diagnosis of hepatitis C. 

A VA examination report dated in September 2010 shows that the Veteran's hepatitis C had an onset of 1995 when he had been diagnosed by routine laboratory  and examination.  He reported a history of alcohol use, reporting that he would drink a pint of vodka in a week.  He stated that he had attended alcohol rehabilitation two years earlier.  A history of chronic liver disease risk factors were also indicated, to include intranasal cocaine use after service as well as a 1987 gunshot wound to the chest.  The examiner found it less likely as not (less than 50/50) that the Veteran's hepatitis C was caused by or a result of injections for immunizations in service.  The examiner explained that no exposure was noted while in service to hepatitis C and or increased risk factors for hepatitis C.  His condition would be most likely due to the same exposures that caused his development of Human Immunodeficiency Virus (HIV).  No contraction of hepatitis C was noted in the peer reviewed literature to be associated with the needleless injection systems used for mass immunizations.  

The Board finds the September 2010 VA examination report to carry significant probative weight as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  See Prejean, 13 Vet. App. at 448-9.  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The only evidence in support of the Veteran's claim are the Veteran's lay statements and testimony which have asserted a casual relationship between his service and his hepatitis C.  However, the Board finds that the Veteran is not competent to offer an etiology opinion.  To the extent that the Veteran himself has related his current hepatitis C to his service, the Board observes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, in this case, a contention that the Veteran's hepatitis C is related to service is an etiological question as to an internal disease process unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-309 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (lay person competent to testify to pain and visible flatness of his feet). 

Given that the only evidence which tends to support the Veteran's contention that his hepatitis C is casually related to his active service has no probative value and the fact that the VA examiner reached the conclusion that there was no casual relationship between the Veteran's current hepatitis C and his active service, the Board has determined that the preponderance of the evidence is against the Veteran's claim.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.  


ORDER

Service connection for an acquired psychiatric disorder, diagnosed as PTSD, is granted.  

Service connection for hepatitis C is denied.  


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the issue of entitlement to service connection for a skin disability, to include as secondary to exposure to herbicide agents, must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of two previous remands.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

In March 2010, the Board remanded the Veteran's claim in order for a medical opinion to be obtained which addressed whether there was a casual relationship between the Veteran's current skin disability and his active service.  Pursuant to the Remand, the Veteran was examined by VA in September 2010.  The VA examiner diagnosed the Veteran with acne vulgaris and opined that it was less likely as not that that his skin condition, acne vulgaris, was caused by or as a result of his active service.  The examiner explained that the skin condition did not appear to be in the distribution or severity of chloracne, which is due to certain chlorinated hydrocarbon chemical exposure.  

It appears that once the examiner determined that the Veteran's skin condition was not chloracne and, thus, not presumptively related to his service or herbicide exposure, the inquiry ended.  

The condition for which the Veteran was diagnosed at his September 2010 VA examination, acne vulgaris, is not one of the diseases listed in 38 C.F.R. § 3.309(e), and as such the statutory presumption that certain diseases are the result of exposure to herbicides in service is inapplicable with respect to acne vulgaris.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  However, a Veteran who does not meet the requirements of 38 C.F.R. § 3.309 is not precluded from establishing service connection by way of proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  Therefore, an additional medical opinion must be obtained which addresses whether there is a casual relationship between the Veteran's diagnosed acne vulgaris and his active service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall ask the September 2010 VA examiner to provide an addendum opinion, or if the September 2010 VA examiner is unavailable or determines that it is necessary, schedule the Veteran for an appropriate VA examination to ascertain the etiology of his currently diagnosed acne vulgaris.  If an examination is scheduled, the RO/AMC should properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  The notice should be sent with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims file must be provided to the examiner for review.  The examiner must state in the examination report that the claims file was reviewed. 

After a review of the claims file, including all medical and lay evidence as well as this Remand, the examiner is asked to determine whether it is at least as likely as not that (a) the Veteran's asserted skin disability, currently diagnosed as acne vulgaris, is casually related to his period of active service; and (b) the Veteran's asserted skin disability, currently diagnosed as acne vulgaris, is the result of exposure to herbicides (notwithstanding that it is not diagnosed as chloracne).

The absence of evidence of treatment for a skin disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

The examiner must provide a complete rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so and what if any additional evidence would be necessary before an opinion could be rendered must be provided. 

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

3.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


